 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    POMPONIO,                                          No. 2:18-cv-03069-KJM-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    AUTO STAR MOTORS, INC., et al.,
15                       Defendants.
16

17                  Plaintiff filed a complaint on April 18, 2018, alleging violations of the Americans

18   with Disability Act, the California Disabled Persons and Unruh Acts. ECF No. 1. Plaintiff filed a

19   request for entry of default as to as to defendant, Cap Holding, LLC on April 4, 2019, ECF NO.

20   12, and the Clerk entered a Clerk’s Entry of Default as to Cap Holding, LLC on April 5, 2019,

21   ECF No. 15. Plaintiff also filed a stipulation dismissing the only other defendant, Auto Star

22   Motors, Inc., ECF No. 10, which the court approved on May 8, 2019, ECF No. 16.

23                  As of June 4, 2019, plaintiff had not filed a motion for default judgment against

24   Cap Holding, LLC, nor taken any other action in the case. Accordingly, the court directed

25   plaintiff to file a declaration as to the status of the case by June 18, 2019. ECF No. 18. As of the

26   date of this order, plaintiff has not complied with the court’s order to file such a declaration and

27   has not taken any other action in the case.

28   /////
                                                        1
 1                    IT IS THEREFORE ORDERED that plaintiff show cause within fourteen days of
 2   the date of this order why this case should not be dismissed for his failure to prosecute. Fed. R.
 3   Civ. P. 41(b).
 4   DATED: August 19, 2019.
 5

 6
                                                UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
